Citation Nr: 0023054	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-23 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for postoperative myositis 
ossificans with residual sciatic neuropathy of the left leg, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted an increased disability 
evaluation of 10 percent for postoperative residuals of 
myositis ossificans of the left thigh (hereinafter "left leg 
disability"), effective from June 21, 1996, the date of the 
increased rating claim.  In April 1999, the RO increased the 
rating to 40 percent, retroactively effective from June 21, 
1996, with restoration of the 40 percent evaluation following 
termination of a temporary total convalescence rating in 
effect from September 16, 1997 to October 31, 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no objective evidence of loss of range of motion 
of the left thigh and left knee or marked muscular atrophy 
due to the service-connected left leg disability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for post 
operative residuals of myositis ossificans of the left 
lateral upper thigh have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate 
II, 4.71a, 4.124, Diagnostic Codes 5023, 5251, 5252, 5253, 
5260, 5261, 8520 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  The veteran 
has been afforded multiple VA examinations, and VA clinical 
treatment reports are of record.  There is no indication of 
relevant available evidence which has not been obtained.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  

In a March 1973 rating decision, the RO granted service 
connection for postoperative status myositis ossificans of 
the left lateral upper thigh, evaluated as noncompensably 
disabling from October 16, 1972.  

On June 21, 1996, the veteran sought an increased 
(compensable) rating for his service-connected left leg 
disability.  

VA examination in July 1996 revealed a palpable deformity 
without tenderness of the left thigh.  The veteran walked 
without a limp.  His thigh circumference was 45.5 cm on the 
right and 46 cm on the left.  He complained of pain in the 
left leg on lieing on it, and when sitting and walking.  He 
took Ibuprofen and Tylenol #3.  Reference was made to the 
description of the left leg surgical scar provided on VA 
examination in July 1995.  At that time, it was noted that 
there was a 13 cm x 2 mm nontender, nonadherent, and 
nondepressed surgical scar over the lateral aspect of the 
proximal left thigh.  

VA treatment records show that in October 1995, the veteran 
complained of occasional left hip pain at night.  He was 
tender at the proximal lateral femur.  He had good hip 
motion.  Later that same month, he complained he was still 
having occasional discomfort.  The X-ray findings at that 
time were reportedly unchanged from the previous year.  There 
was no evidence of infection or active bone lesion.  He was 
seen for continued complaints of pain in November and 
December 1995, and in January 1996 reported his left leg pain 
was increasing.  In May 1996, he reported recurrence of the 
pain along the left hip and calf to the bottom of his foot.  
Physical examination revealed left hip flexion to 120 
degrees.  When seen as an outpatient at a VA orthopedic 
clinic, in July 1996, his gait was normal, and the incision 
was noted to be well healed.  He had full range of motion of 
the left hip without pain.  There was tenderness over the 
lateral proximal aspect of the left femur.  A CT scan in 
August 1996 found calcification in the trochanteric bursa and 
a form of myositis ossificans, involving the proximal femur.  
On September 16, 1997, the veteran underwent surgery for 
removal of additional bone mass and sciatic nerve release.  
There were no complications.  

On VA examination in January 1998, the veteran complained of 
constant burning pain of variable intensity radiating down 
the leg, and of pain on lieing on the left leg.  Physical 
examination revealed that the veteran walked without a limp.  
Examination of the left lower extremity showed the presence 
of a proximal lateral 13 cm by 3 mm vertical nontender, 
nonadherent and nondepressed surgical scar.  Thigh 
circumference was 46.5 cm on the right and 45.5 cm on the 
left.  There was normal sensory examination in the left lower 
extremity and muscle strength was 5/5 bilaterally.  The left 
hip and left knee had full painless range of motion.  

VA treatment records in 1998 reflect that the veteran 
received Tylenol #3 refills for left leg pain.  

On VA orthopedic and neurologic examination in February 1999, 
the veteran complained of a burning sensation down the 
posterolateral aspect of the left leg posterior to the 
incision.  He stated that this pain came on with prolonged 
standing, and that he took Tylenol as needed, but not daily.  
He indicated that the scar itself was asymptomatic.  On 
physical examination, thigh circumference was 46 cm on the 
right and 45.5 cm on the left.  Over the lateral aspect of 
the left proximal thigh, there was a 13 cm by 3 mm nontender, 
nonadherent, and nondepressed surgical scar.  The left hip 
and left knee had full painless range of motion.  The 
examiner noted that there were no "DeLuca" factors 
identified for either of these joints.  Neurological 
evaluation of the lower extremities revealed that deep tendon 
reflexes were equal on both sides.  Sensory examination was 
normal in both lower extremities.  Heel and toe walking and 
squatting were normal.  An electromyogram/nerve conduction 
velocity study showed the main finding was delayed distal 
latencies of the left tibial and peroneal nerves which was 
interpreted as being consistent with residual sciatic 
neuropathy on the left side.  The diagnosis was status 
postoperative myositis ossificans with residual sciatic 
neuropathy of the left leg.  The examiner indicated that with 
regard to "DeLuca" factors, it was estimated that when the 
veteran was symptomatic there was a 15 percent decrease in 
excursion, strength, speed, coordination, and endurance.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's left leg disability is currently evaluated as 
40 percent disabling under Diagnostic Codes 5023-8520 
(myositis ossificans and paralysis of the sciatic nerve).  
Diagnostic Code 5023 provides that disability due to myositis 
ossificans is to be rated based on limitation of motion of 
the part affected.  The veteran is already in receipt of the 
maximum rating available under the diagnostic codes 
pertaining to limitation of motion of the thigh; thus an 
increased rating is not for assignment under such codes.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.  
Additionally, the objective evidence clearly establishes that 
the left hip is not ankylosed so as to warrant a higher 
evaluation under Diagnostic Code 5250.  Indeed, on VA 
examination in January 1998 and February 1999, it was noted 
the veteran had full painless range of hip motion.  Hence, 
there is no demonstration of additional functional impairment 
due to pain that renders the left leg disability comparable 
to ankylosis of the left hip.

The criteria for limitation of motion of the knee are 
contained in Diagnostic Codes 5260 and 5261.  The maximum 
evaluation under Diagnostic Code 5260 is 30 percent, and thus 
an increased evaluation under such Diagnostic Code is not 
available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Under Diagnostic Code 5261, governing limitation of extension 
of the leg, a maximum 50 percent evaluation is warranted for 
extension limited to 45 degrees.  38 C.F.R. 4.71a, Diagnostic 
Code 5261.  Normal range of motion of the knee is 0 degrees 
of extension and 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.  A review of the January 1998 and February 1999 VA 
examinations shows that the veteran had full range of motion 
of the left knee with no report of pain on movement.  
Accordingly, based on the aforementioned evidence, the 
veteran's left leg disability picture does not more nearly 
approximate the criteria necessary for a 50 percent rating 
under Diagnostic Code 5261.  The Board also notes that the 
minimal functional impairment noted in the examinations is 
already contemplated in the 40 percent rating currently 
assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet.App. 202 (1995).  

The Board turns to the issue of a possible increased 
schedular rating under Diagnostic Code 8520 based on sciatic 
nerve impingement.  Under Diagnostic Code 8520, a 40 percent 
rating is for application for incomplete paralysis of the 
sciatic nerve when moderately severe.  A 60 percent rating is 
warranted for severe incomplete sciatic nerve paralysis, with 
marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  The recent VA examination reports in 1998 and 1999 
noted that there were no sensory changes or loss of strength 
notable to the lower extremities.  A 1 cm decrease in left 
thigh diameter, as compared to the right, due to atrophy, was 
noted in 1998.  The Board is unable to view this as evidence 
of marked muscle atrophy so as to allow for a higher rating 
under Diagnostic Code 8520.  The preponderance of the 
evidence indicates that sciatic neuropathy is no more than 
moderately severe.  Accordingly an evaluation in excess of 40 
percent is not warranted under Diagnostic Code 8520.  

As the post operative scar has been shown to be asymptomatic, 
an additional separate compensable evaluation is not 
warranted under Diganostic Code 7803, 7804, or 7805.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 



ORDER

Entitlement to an increased rating for service-connected left 
leg disability is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

